Citation Nr: 0211518	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  97-20 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to service connection for residuals of a 
cervical spine injury.

2.  Entitlement to a compensable disability evaluation under 
the provisions of 38 C.F.R. § 3.324 (2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&RO) in Wichita, Kansas, which denied the 
appellant's request to reopen her claim of entitlement to 
service connection for residuals of a cervical spine injury 
as well as her claim for a compensable disability evaluation 
under the provisions of 38 C.F.R. § 3.324 (2002).  

In September 2000, the Board remanded the veteran's case to 
the M&RO in Wichita, Kansas for a de novo review of the issue 
of entitlement to service connection for residuals of a 
cervical spine injury and to readjudicate the issue of 
entitlement to a compensable disability evaluation under to 
the provisions of 38 C.F.R. § 3.324.  The requested 
development has been completed and the case has returned to 
the Board for final appellate review.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  The veteran's cervical spine disability is not 
etiologically related to an inservice motor vehicle accident 
nor was arthritis of the cervical spine manifested to a 
compensable degree within a year of service discharge.  
3.  The evidence does not show that the veteran's service-
connected disabilities, residuals of a fracture of the left 
medial malleolus and excision scar of the cervical gland both 
evaluated as noncompensable (zero percent disabling), are of 
such nature as to clearly interfere with normal 
employability.


CONCLUSIONS OF LAW

1.  Residuals of the cervical spine injury were not incurred 
in or aggravated by active duty, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

2.  The criteria for entitlement to a compensable evaluation 
for multiple noncompensable service-connected disabilities 
have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.324 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claims.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
remanding the veteran's claims to the M&RO in order for them 
to obtain hospitalization reports from the 233 General 
Hospital in Okinawa, Japan from October 14, 1945 to October 
29, 1945.  In August 1998, the National Personnel Record 
Center (NPRC) indicated that the aforementioned records were 
not of record because of a fire at their facility in 1973 and 
it was recommended that the M&RO contact the veteran to have 
her fill out NA Form 13055 in order to help secure the 
requested inservice hospitalization reports.  In letters to 
the veteran, dated in August and October 1998, the M&RO 
requested that the veteran fill out and return NA Form 13055 
because there was no record of that form in the claims file, 
despite the appellant's assertions to the contrary.  The 
veteran did not submit NA Form 13055.  Furthermore, the 
statement of the case and supplemental statement of the case 
informed the veteran of the pertinent laws and regulations 
and the evidence necessary to substantiate her claims.  
Therefore, as the veteran has already been informed of the 
evidence needed to substantiate her claims and of the 
notification requirements, there is no prejudice to her in 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

I.  Service Connection Claim

Factual Background

The veteran contends, in essence, that her current cervical 
spine problem is the result of an inservice motor vehicle 
accident in Okinawa, Japan in October 1945. 

Service medical records reflect that the veteran was admitted 
to the 233 Okinawa General Hospital on October 14, 1945, for 
a cerebral concussion, abrasions of the scalp and right arm 
and for a contusion of the cervical spine at C1, C 2-3, after 
she was involved in a motor vehicle accident.  The veteran 
was apparently discharged on October 29, 1945.  A January 
1946 examination for separation report reflects that the 
veteran's bones, joints and muscles were "normal."  

Post-service medical evidence includes VA outpatient and 
examination reports, dating from March 1985 to December 1996.  
A review of these reports reflect that when examined by VA in 
August 1984, the veteran reported having sustained a 
contusion of the cervical spine as a result of a jeep 
accident in October 1945 and  that she was treated with 
cervical traction.  The veteran indicated that since that 
time, she had continued to have stiffness and some limitation 
of motion of the cervical spine but that she did not wear a 
neck brace or collar.  An impression of status-post neck 
injury osteopenia and degenerative changes was recorded by 
the examiner.  A VA outpatient report, dated in June 1996, 
reflects that the veteran continued to complain of neck pain.  

A statement, submitted by C. C., received by the M&RO in 
March 1997, reflects that she was a servicemate of the 
veteran and that she had heard that the appellant had been 
involved in a motor vehicle accident in Okinawa, Japan in 
October 1945.  

During a July 1997 hearing at the M&RO in Wichita, Kansas, 
the veteran reported that her current neck disorder was a 
result of the inservice jeep accident in Okinawa, Japan.  

A statement, dated in June 1998, submitted by G. S., the 
veteran's sister, reflects that shortly after the veteran 
returned home from service, she reported having discomfort in 
her neck and leg as a result of an inservice jeep accident.  

An April 2000 VA spine report reflects that the veteran 
reported a history with respect to her cervical spine 
consistent with that previously noted in this decision.  The 
veteran related that she had not seen a physician and that 
she had not sought medical attention for her cervical spine 
since service discharge.  Her chief complaint was neck pain.  
The examiner noted that there was no radiculopathy to the 
upper extremities, numbness or tingling.  The veteran did not 
wear any collar or braces on her neck.  An examination of the 
cervical spine showed limited range of motion.  X-rays of the 
cervical spine showed degenerative changes of the mid-
cervical spine with joint space narrowing, osteophyte 
formation, sclerotic border, and intervertebral foraminal 
narrowing of C4-C7.  The examiner concluded that it was 
obvious that the veteran had sustained an inservice injury to 
her cervical spine but that the arthritic changes of the 
cervical spine shown on X-ray are more likely than not 
related to the veteran's age.  

Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303(a) (2002).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  Showing chronic disease in service requires a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, rather than mere isolated findings or 
a diagnosis including the word "chronic." 38 C.F.R. § 
3.303(b).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in- 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

Analysis 

The Board finds that service connection is not warranted for 
residuals of an injury to the cervical spine.  In reaching 
the foregoing conclusion, the Board notes that while service 
medical records reflect that the veteran sustained a 
contusion of the cervical spine as a result of an inservice 
jeep accident, the appellant's spine was noted to have been 
"normal" at service discharge in January 1946.  In 
addition, the first post-service evidence of any cervical 
spine disorder was not until the veteran was examined by VA 
in 1984, decades after service discharge in 1946.  Therefore, 
there is no basis for establishing service connection on the 
basis of chronicity in service or continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. at 494- 97.  The Board also notes that as there 
is no post-service medical evidence of arthritis of the 
cervical spine to a compensable degree within a year of 
discharge from service, the presumption of in-service 
incurrence is not for application.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3).

While the evidence reflects, and the Board does not dispute, 
that the veteran was involved in an inservice jeep accident 
in October 1945, there is no competent medical evidence 
establishing an etiological link between the veteran's 
current cervical spine disorder and the inservice jeep 
accident.  In this regard, the VA examiner in April 2000 
specifically concluded, after an examination of the veteran 
and a review of the claims file, that the veteran's 
degenerative changes of the cervical spine were more likely 
than not related to age and not to the in-service jeep 
accident.  There is no contrary competent evidence or opinion 
of record.  To the extent that the veteran, her sister and 
fellow servicemate relate the appellant's current cervical 
spine disorder to the inservice motor vehicle accident during 
service, the Board finds that these opinions are an 
insufficient basis for establishing service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.
 
Accordingly, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  
Therefore, the preponderance of the evidence is against 
service connection for residuals of an injury to the cervical 
spine.  

II.  A Separate 10 Percent Rating for Multiple Noncompensable 
Service-connected Disabilities Pursuant to the Provisions of 
38 C.F.R. § 3.324.

Laws and Regulations

The veteran in this case seeks a separate 10 percent rating 
on the basis of having multiple noncompensable service-
connected disabilities pursuant to the provisions of 38 
C.F.R. § 3.324 (2002).

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities that are of such 
character as to clearly interfere with normal employability, 
but are not found to be of compensable degree under the VA's 
Rating Schedule, the rating agency is authorized to apply a 
10 percent evaluation, but not in combination with any other 
rating.  38 C.F.R. § 3.324.  In the present case, service 
connection is in effect, with noncompensable evaluations 
assigned, for two separate disabilities.




Analysis

In this case, as described above, the veteran has submitted 
no evidence showing that her service-connected residuals of a 
fracture of the left medial malleolus and excision scar of 
the cervical gland have interfered with her employability.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  There is 
no evidence of record indicating that the veteran's residuals 
of a fracture of the left medial malleolus and excision scar 
of the cervical gland have resulted in any functional deficit 
that would interfere with normal employability.  Indeed, the 
veteran has not submitted any recent medical evidence which 
addresses either service-connected disability.  

In the absence of any evidence suggesting that the veteran's 
noncompensable service-connected disabilities interfere with 
normal employability, and in the face of evidence indicating 
that no such symptoms exist, a preponderance of the evidence 
is against a compensable evaluation for multiple 
noncompensable disabilities under 38 C.F.R. § 3.324.


ORDER

Entitlement to service connection for residuals of an injury 
to the cervical spine is denied. 

A compensable evaluation for multiple noncompensable service-
connected disabilities under 38 C.F.R. § 3.324 is denied.



		
	L. M. Barnard
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

